HERSEY, Chief Judge,
concurring specially.
In a well-reasoned opinion the majority has decided this case based upon the record before us. The practical effect of our holding is to determine that the insured is entitled to damages for a loss which I do not believe is contemplated by the title insurance policy. The real issue should have been whether title insurance coverage ex*332tends to damages resulting from the necessity to relocate an underground sewer line in order to obtain a building permit. The fact that the existence of the sewer line could not have been determined by the insurer: from an examination of the public records; by inspection of the premises; or by obtaining an accurate survey of the property (which was done), should have been conclusive of this issue but it was not, because the trial court was never presented with the appropriate legal issue for determination. For this reason I concur in the majority opinion.